Case: 10-60257 Document: 00511336640 Page: 1 Date Filed: 12/30/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 30, 2010
                                     No. 10-60257
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

HEBERT OSORIO-BURGOS, also known as Herbert Osorio-Burgos, also known
as Hebert Josue Osorio Burgos, also known as Heberth Josue Osorio, also known
as Heberth Osorio,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A088 059 589


Before JOLLY, GARZA, and STEWART, Circuit Judges.
PER CURIAM:*
       Hebert Osorio-Burgos, a citizen and native of Honduras, has filed a
petition for review from the denial by the Board of Immigration Appeals (BIA)
of his request for withholding of removal and protection under the Convention
Against Torture (CAT). He argues that the BIA erred when it determined that




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-60257 Document: 00511336640 Page: 2 Date Filed: 12/30/2010

                                   No. 10-60257

the threats, harassment, and extortion perpetrated on him by gang members did
not warrant relief from removal.
      Osorio-Burgos does not challenge the determination by the immigration
judge (IJ) and the BIA that he was not entitled to relief under the CAT. He has
therefore abandoned any challenge to this ruling. See Soadjede v. Ashcroft, 324
F.3d 830, 833 (5th Cir. 2003); Brinkmann v. Dallas County Deputy Sheriff Abner,
813 F.2d 744, 748 (5th Cir. 1987). Osorio-Burgos argues that the BIA erred in
determining that he was ineligible for asylum. However, because Osorio-Burgos
did not seek asylum before the IJ or the BIA, this court lacks jurisdiction to
review the claim. See Omari v. Holder, 562 F.3d 314, 317-19 (5th Cir. 2009).
      The IJ and the BIA determined that Osorio-Burgos’s claim for withholding
of removal failed because he did not establish that the persecution was
motivated by his membership in a particular social group. An applicant for
withholding of removal has the burden of showing that it is “more likely than
not” that his life or freedom would be threatened by persecution on account of
race, religion, nationality, membership in a particular social group, or political
opinion. 8 C.F.R. § 208.16(b); 8 U.S.C. § 1231(b)(3); Efe v. Ashcroft, 293 F.3d 899,
906 (5th Cir. 2002). Although Osorio-Brugos argues that he is member of a
particular social group, he has failed to establish that he is a “member of a group
of persons that share a common immutable characteristic that they either
cannot change or should not be required to change because it is fundamental to
their individual identities or consciences.” See Mwembie v. Gonzales, 443 F.3d
405, 414-15 (5th Cir. 2006) (internal quotation marks and citation omitted).
Accordingly, the petition for review is DENIED.




                                         2